Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
Applicant’s amendment of the claims filed 29 April 2021 has been entered. Applicant’s remarks filed 29 April 2021 are acknowledged. 
Claims 5, 8, 10-14, 16-29, 31-84, 86-93, 95-147, 151, 152 and 155 are cancelled. Claims 156-164 have been added. Claims 1-4, 6, 7, 9, 15, 30, 85, 94, 148-150, 153, 154 and 156-164 are pending. Claims 15 and 17, which were previously withdrawn as being drawn to a nonelected species, are herein rejoined.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Yi Han on 8 September 2021.

Please amend the claims as the following:
1.	A method of treating a mammalian subject suffering from multiple sclerosis (MS), comprising:
a) measuring, in a cerebrospinal fluid (CSF) sample of the subject, an expression level of tissue inhibitor of metalloproteinase 1 (TIMP1);
b) comparing the expression level measured in a) to a reference expression level of TIMP1 in a CSF sample of an MS-negative control;
c) identifying the subject as more likely to have an increased expression level of interleukin-17 (IL-17) as compared to an MS-negative control when the expression level measured in a) is above the reference expression level; and
d) administering an effective amount of an IL-17 antagonist to the subject identified in c),
wherein the IL-17 antagonist is an anti-IL-17 antibody or an anti-IL-17 receptor antibody.


4.	The method of claim 3, wherein the expression level of IL-17 is elevated in the CSF of the subject.


9.	The method of claim 157, wherein the biological sample is a biological fluid selected from the group consisting of CSF, serum, plasma, and combinations thereof.


94.	The method of claim 1, further comprising administering to the subject at least one MS-treating agent selected from the group consisting of dimethyl fumarate, FTY-720, nataluzimab, corticosteroids, -interferon, glatiramer acetate, teriflunomide, mitoxantrone, anti-CD20 antibody, and combinations thereof.


148.	A method of treating a mammalian subject suffering from multiple sclerosis (MS), comprising: administering an interleukin-17 (IL-17) antagonist to a subject who has been identified as more likely to have an increased expression level of IL-17 as compared to an MS-negative control, wherein the identification comprises detecting, in a cerebrospinal fluid (CSF) sample of the subject, an increased expression level of tissue inhibitor of metalloproteinase 1 (TIMP1) relative to a reference expression level of TIMP1 in a CSF sample of an MS-negative control, and wherein the IL-17 antagonist is an anti-IL-17 antibody or an anti-IL-17 receptor antibody.


156.	The method of claim 1, further comprising:
measuring, in a biological sample of the subject, an expression level of at least one gene selected from the group consisting of LRG1, CXCL1, CXCL5, CXCL10, IL-8, NFBIZ, YKL40, and G-CSF;
comparing the measured expression level of the at least one gene to a reference expression level of the at least one gene of an MS-negative control; and
administering an effective amount of the IL-17 antagonist to the subject whose expression level of TIMP1 measured in a) and the measured expression level of the at least one gene are above the reference expression level of TIMP1 and the reference expression level of the at least one gene.

Please cancel claims 158-164 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The instant claims are drawn to a method of treating a mammalian subject suffering from multiple sclerosis (MS), the method comprising: a) measuring, in a cerebrospinal fluid (CSF) sample of the subject, an expression level of tissue inhibitor of metalloproteinase 1 (TIMP1); b) comparing the expression level measured in a) to a reference expression level of TIMP1 in a CSF sample of an MS-negative control; c) identifying the subject as more likely to have an increased expression level of IL-17 as compared to an MS-negative control when the expression level measured in a) is above the reference expression level; and d) administering an effective amount of an IL-17 antagonist to the subject identified in c), wherein the IL-17 antagonist is an anti-IL-17 antibody or an anti-IL-17 receptor antibody. The method as presently claimed is novel because the prior art does not teach or suggest detecting TIMP1 in a CSF sample of a mammalian subject .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/
Primary Examiner, Art Unit 1646                                                                                                                                                                                            September 9, 2021